DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-17 are objected to because of the following informalities:  
Claim 2, line 8, “the” should be inserted before “soluble plug”.  
Claim 15, line 3, “sirolimus,” should read “sirolimus and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 3 recites the limitation "the active agents".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that antecedent basis exists for “the active agent”.
Claim 16, line 2, the limitation of “an active agent” is indefinite because it is unclear if this limitation refers to the same limitation as or a different limitation than the previously recited “active agent”. 
Claim 16, line 2, the limitation of “an anti-proliferative agent” is indefinite because it is unclear if this limitation refers to the same limitation as or a different limitation than the previously recited “anti-proliferative agent”. 
Claim 17, line 2 recites the limitation "the…tube".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17, line 2-3 recites the limitation "the occlusion element".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0168767 (Yassinzadeh) in view of US 2010/0280546 (Campbell).
2. Yassinzadeh discloses a method for sealing a blood vessel penetration disposed at the end of a tissue tract (FIG. 8A-8I). The method includes providing an apparatus (10) including a shaft (70), a hemostatic implant (121) disposed on an exterior surface of the shaft, and a protective sleeve (123) covering outer surfaces of the hemostatic implant (FIG. 1, P0022, P0045). The method includes introducing the shaft through the tissue tract to position the hemostatic implant within the tissue tract (FIG. 8A-8E, P0022, P0045). The hemostatic implant is covered by the protective sleeve (FIG. 8A-8E, P0022, P0045). The method includes retracting the protective sleeve to expose the hemostatic implant which expands and occludes the tissue track (FIG. 8F-8G, P0046). The method includes withdrawing the shaft past the expanded hemostatic implant which remains in the tissue tract (FIG. 8G-8I, P0046).
Yassinzadeh discloses the invention substantially as claimed as discussed above but does not disclose the soluble plug. Campbell teaches a method of sealing a blood vessel penetration including providing an apparatus (FIG. 6A-6K) with a soluble plug (312) for inhibiting hydration of the hemostatic implant (304)(P0135) and disposed on the exterior surface of the shaft (306)(FIG. 6B, P0135) and positioned distally of the hemostatic implant (FIG. 6B) in the same field of endeavor for the purpose of limiting implant absorption and swelling (P0135) and promoting adherence of lyophilized hydrogels after the plug dissolves (P0116). The sleeve covering outer surfaces of the plug (FIG. 6F). The method includes retracting the protective sleeve to expose the plug followed by the implant such that the plug dissolves and is resorbed into surrounding tissue (FIG. 6G, P0110, P0116). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Yassinzadeh to include the soluble plug in order to limit implant absorption and swelling and promote adherence of lyophilized hydrogels after the plug dissolves.
3. The soluble plug is configured to seal against and prevent fluid ingress through an open end of the protective sleeve (FIG. 6F, P0116, P0135).
4. The soluble plug comprises a resorbable biopolymer (P0103).
5. Yassinzadeh discloses the invention substantially as claimed as discussed above but does not disclose the resorbable biopolymer being hyaluronic acid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the resorbable biopolymer of Campbell to be hyaluronic acid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Campbell’s various resorbable biopolymers would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
6. The apparatus includes an occlusion element (90) and the method comprises deploying the occlusion element to inhibit blood flow from the blood vessel into the tissue tract (FIG. 8C-8D, P0045).
7. Deploying the occlusion element comprises shifting the occlusion element between a radially contracted (FIG. 8B) configuration for passage through the tissue tract and a radially expanded configuration (FIG. 8C) for deployment within the blood vessel to occlude the penetration (P0045).
8. The protective sleeve is latched to the shaft while the shaft is introduced (FIG. 2, P0042-P0043). The method comprises unlatching the sleeve before retracting the sleeve (FIG. 3, P0044). Unlatching comprises distally advancing a key (126) over a latch (120) on the shaft (FIG. 3, P0043-P0044).
9. The hemostatic implant is prevented from being displaced proximally by a back stop (127) on the shaft while the sleeve is retracted and while the shaft is withdrawn (P0041).
10. The protective sleeve comprises an outer sleeve (150) and an inner release sheath (152). The outer sleeve is retracted first while the protective sheath inhibits sticking between the outer sleeve and the hemostatic implant (FIG. 9A-9C, P0047).
11. The hemostatic implant comprises a cylindrical body which circumscribes the shaft (P0014).
12. The hemostatic implant comprises a body which is configured to open laterally and release from the shaft after the protective sleeve is withdrawn (FIG. 12A-12B, P0051).
13. The hydratable hemostatic implant comprises a swellable, biodegradable polymer (P0014). The polymer is not fully hydrated when covered by the protective sleeve and hydrates when exposed by retracting the protective sleeve (P0014).
14. The biodegradable polymer comprises a material selected from the group consisting of polyethylene glycols, collagens, and gelatins (P0014).
15. The hydratable hemostatic implant comprises an active agent comprising an anti-proliferative agent selected from the group consisting of sirolimus and paclitaxel (P0015). The active agents are incorporated in a degradable carrier comprising a material selected from the group consisting of polylactic acid, and poly(lactide-co-glycolide)(P0015).
16. The hemostatic implant comprises an active agent which comprises an anti-proliferative agent selected from the group consisting of sirolimus and paclitaxel (P0015), or an anticoagulant selected from the group consisting of thrombin and tissue factor (P0015).
17. At least a portion of the hemostatic implant or tube is radiopaque (P0017, P0026). The method comprises observing the occlusion element to determine that it has a correct orientation before the protective sleeve is retracted (P0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771